                     Case 1:15-cr-00055-JL Document 20 Filed 01/19/21 Page 1 of 3
PROB 12C
(Rev. 8/18)

                             UNITED STATES DISTRICT COURT
                                                        for the
                                             District of New Hampshire

                  Petition for Warrant or Summons for Offender Under Supervision

Name of Offender: Ira Grayson                                                    Case Number: 15-CR-55-01-JL
Name of Sentencing Judicial Officer:    Honorable Joseph N. Laplante
Date of Original Sentence:   September 10, 2015

Original Offense: Possession of Firearm by a Convicted Felon, in violation of 18 U.S.C. § 922(g)(1)
Original Sentence:    42 months of imprisonment; 3 years of supervised release
Revocation:           N/A
Type of Supervision: Supervised release                 Date Supervision Commenced:       September 30, 2019
Assistant U.S. Attorney: Debra M. Walsh                     Defense Attorney: Jeffrey S. Levin


                                            PETITIONING THE COURT

☒ To issue a warrant
☐ To issue a summons
☐ Other:

The probation officer believes that the offender has violated the following condition(s) of supervision:

     Violation Number        Nature of Noncompliance

              1              Violation of Mandatory Condition: The defendant shall not commit another
                             federal, state, or local crime. On or about January 9, 2021, in Manchester, NH, the
                             defendant committed the crime of Simple Assault-Domestic, in violation of NH
                             RSA 631:2-B, IA, when he knowingly caused unprivileged physical contact to
                             Dorcas Dunham by pushing her in the facial area with an open hand.

                             Evidence in support of this charge includes a police report and criminal complaint
                             from the Manchester (NH) Police Department.

              2              Violation of Mandatory Condition: The defendant shall not commit another
                             federal, state, or local crime. On or about January 9, 2021, in Manchester, NH, the
                             defendant committed the crime of Disorderly Conduct, in violation of NH RSA
                             644:2, when he engaged in fighting or in violent, tumultuous behavior with Dorcas
                             Dunham in a public place.

                             Evidence in support of this charge includes a police report and criminal complaint
                             from the Manchester (NH) Police Department.
                   Case 1:15-cr-00055-JL Document 20 Filed 01/19/21 Page 2 of 3
Ira Grayson                                         Page 2 of 3                                             1/19/21




              3             Violation of Mandatory Condition: The defendant shall not commit another
                            federal, state, or local crime. On or about January 9, 2021, in Manchester, NH, the
                            defendant committed the crime of Resisting Arrest or Detention, in violation of NH
                            RSA 642:2, when he physically interfered with a law enforcement officer who was
                            seeking to affect his arrest or detention by running away from the law enforcement
                            officer after being ordered to stop multiple times.

                            Evidence in support of this charge includes a police report and criminal complaint
                            from the Manchester (NH) Police Department.

              4             Violation of Special Condition: The defendant shall not possess alcohol. On or
                            about January 9, 2020, in Manchester, NH, the defendant consumed alcohol.

                            Evidence in support of this charge includes: 1) a police report from the Manchester
                            (NH) Police Department; and 2) the defendant’s verbal admission to the probation
                            officer.


 U.S. Probation Officer Recommendation:
☒ The term of supervision should be
         ☒ revoked.
         ☐ extended for years, for a total term of years.
☐ The conditions of supervision should be modified as follows:



                                        I declare under penalty of perjury that the foregoing is true and correct.
                                                                        Respectfully submitted by,

                                                                        /s/ Scott D. Christensen
                                                                        Scott D. Christensen
                                                                        U.S. Probation Officer
                                                                        603-225-1495
                                                                  Date: 1/19/2021
                   Case 1:15-cr-00055-JL Document 20 Filed 01/19/21 Page 3 of 3
Ira Grayson                                           Page 3 of 3                                                1/19/21




 Reviewed & Approved by:

 /s/ Christopher H. Pingree
 Christopher H. Pingree
 Supervisory U.S. Probation Officer
 603-226-7315



 THE COURT ORDERS:

☐ No action
X The issuance of a warrant. Petition and issuance of the warrant to remain sealed pending arrest.
☐

☐ The issuance of a summons.

☐ Other:




                                                                           _______________________________
                                                                                 Signature of Judicial Officer

                                                                             01/19/2021
                                                                           _______________________________
                                                                                             Date
